OPINION — AG — ** POWER TO MAKE ARREST — CARRYING FIREARMS ** (1) ALL EMPLOYEES OF THE OKLAHOMA PLANNING AND RESOURCES BOARD AT ANY STATE PARK HAVE POWER AND AUTHORITY TO MAKE ARRESTS AND PROSECUTE VIOLATIONS OF ALL LAWFUL RULES AND REGULATIONS PROMULGATED BY THE BOARD, AND THE POWER AND AUTHORITY SO EXERCISED IS, TO THAT EXTENT, THE SAME AS THAT OF OF A SHERIFF. (2)  SINCE THE POWER TO CARRYING FIREARMS WAS NOT GRANTED BY STATUTE THEY MAY 'NOT' CARRY FIREARMS. (3) SEE OPINIONS DEALING WITH THE ISSUE OF AN EMPLOYEE DESIGNATED BY THE BOARD AS AN ENFORCEMENT OFFICER DEPUTIZED IN THE COUNTY IN WHICH SUCH EMPLOYEE SERVES AS AN LAW ENFORCEMENT OFFICER (CERTIFICATION, POLICE, POWER, AUTHORITY, JURISDICTION WEAPONS) CITE: 21 O.S. 1272 [21-1272], 21 O.S. 1274 [21-1274], 74 O.S. 351 [74-351](P), OPINION NO. MARCH 15, 1957 — WARD, OPINION NO. FEBRUARY 16, 1939 — KENYON (JAMES P. GARRETT)